





Exhibit 10.2


EXECUTION COPY


EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made this 16th day of February, 2016,
between Citrix Systems, Inc., a Delaware corporation (“Citrix”) and Christopher
Hylen (the “Executive”).
WHEREAS, Citrix is pursuing the potential spinoff of its GoTo family of products
(the “Spinoff”); and
WHEREAS, Citrix desires for the company resulting directly from the Spinoff (the
“Company”) to employ the Executive as its President and Chief Executive Officer
effective on the date of the Spinoff (the “Commencement Date”) on the terms
contained herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.Employment.


(a)Term. The term of the Executive’s employment with the Company shall commence
on the Commencement Date and shall continue until and including the third
anniversary of the Commencement Date unless earlier terminated as provided
herein or extended as described in this paragraph (the “Initial Term”). The
Initial Term shall be renewed automatically for periods of one year (each, an
“Extended Term”) commencing at the third anniversary of the Commencement Date
and each subsequent anniversary thereof, unless written notice of non-renewal is
given by either party to the other not less than 180 days prior to the end of
the Initial Term or any Extended Term. As used herein, “Term” shall include the
Initial Term and any Extended Term, but the Term shall end upon any termination
of the Executive’s employment with the Company as provided herein.
Notwithstanding the foregoing, in the event a Change in Control (as defined in
Section 6(d)) occurs during the Initial Term or any Extended Term, the Term
shall be extended until 12 months after the Change in Control.


(b)Position and Duties. During the Term, the Executive shall serve as the
President and Chief Executive Officer of the Company, reporting to the Board of
Directors of the Company (the “Board”) and the Chairman of the Board, shall have
supervision and control over and responsibility for the day‑to‑day business and
affairs of the Company and shall have such other powers and duties as may from
time to time be prescribed by the Chairman of the Board, provided that such
duties are consistent with the Executive’s position or other positions that he
may hold from time to time. While the Executive remains the President and Chief
Executive Officer of the Company, he shall be nominated each year as a candidate
for re-election as a member of the Board, to serve under the same terms as the
other Directors, with no additional compensation. The Executive shall resign
from the Board upon his termination of employment. Such resignation shall be
automatic and without any further action on the Executive’s part, and the
Executive agrees to execute any additional documentation with respect thereto
reasonably requested by the Company. The Executive shall devote his full working
time and efforts to the business and affairs of the Company. Notwithstanding the
foregoing, the Executive may serve on one outside public board of directors,
consistent with the Company’s Corporate Governance Guidelines and with the
approval of the Board, which shall not be unreasonably withheld or conditioned,
and engage in non-




--------------------------------------------------------------------------------





personal religious, charitable or other community activities as long as such
services and activities are disclosed to the Board and do not interfere with the
Executive’s performance of his duties to the Company as provided in this
Agreement.


(c)Principal Place of Employment. The Executive’s initial principal place of
employment during the Term shall be at the Company’s office at a location in
California to be determined by mutual agreement of the Board and the Executive.


(d)Corporate Policies. During the Term, the Executive shall be subject to all of
the Company’s corporate governance and executive compensation policies in effect
from time to time, including any stock ownership guidelines.


2.Compensation and Related Matters.


(a)Base Salary. During the Term, the Executive’s initial annual base salary
shall be $525,000. The Executive’s base salary shall be reviewed at least
annually by the Board and may be increased in its discretion but, once
increased, may not be decreased. The base salary in effect at any given time is
referred to herein as “Base Salary.” The Base Salary shall be payable in a
manner that is consistent with the Company’s usual payroll practices for senior
executives.


(b)Incentive Compensation. During the Term, the Executive shall be eligible to
receive variable cash incentive compensation as determined by performance goals
established by the Compensation Committee of the Board upon consultation with
the Executive. The Executive’s target annual incentive compensation shall be 100
percent of his Base Salary (“Target Variable Cash Compensation”) and his maximum
annual cash incentive compensation shall be 200 percent of his Base Salary. The
cash incentive compensation for the initial year of employment will be
pro-rated. Incentive compensation for any calendar year will be payable within
75 days after the end of such year.


(c)Existing Citrix Equity Awards to be Assumed by the Company. In connection
with completion of the Spinoff:


(i)any outstanding time-based restricted stock units of Citrix held by the
Executive as of immediately prior to the Commencement Date (other than any such
time-based restricted stock units which become fully vested upon completion of
the Spinoff) will be assumed by the Company with (A) an increase in the number
of restricted stock units per the formula in the applicable award agreements to
retain the aggregate intrinsic value of the awards and (B) no change in the
related vesting schedules, including treatment in the event of death or
disability; and


(ii)for any performance-based restricted stock units granted to the Executive by
Citrix (other than any such performance-based restricted stock units which
become vested upon completion of the Spinoff), to the extent unearned as of the
date of the Spinoff and unless otherwise agreed to in writing by the Executive,
such awards would be cancelled in accordance with their terms and the Executive
would receive an equity award from the Company whose value would equal the
estimated fair value of such cancelled awards measured at the time of the
completion of the Spinoff with (A) no change in any time-based vesting schedule
and (B) no change in the related vesting schedules, including treatment in the
event of death or disability.


(d)Initial Equity Awards. As a material inducement to the Executive’s accepting
employment with the Company, on the third day following the Commencement Date,
the Executive shall


2

--------------------------------------------------------------------------------





be granted equity awards with an aggregate value of $8,000,000 (the “Initial
Equity”). For purposes of the preceding sentence, the number of units granted
will be calculated based on the five-day average closing price of a share of the
Company’s common stock for the five full trading days immediately following the
Commencement Date. The Initial Equity shall be provided 50 percent in shares of
time-based restricted stock units and 50 percent in performance-based restricted
stock units. The shares of time-based restricted stock will vest in three equal
installments on each anniversary of the grant date, subject to continued
employment of the Executive other than as stated herein. The performance-based
restricted stock units will be based on the Company’s compounded annualized
total shareholder return (“TSR”) over a three-year performance period relative
to the Company’s peer group as of the grant date of such award as selected by
the Compensation Committee of the Board, with 0% earned if TSR is below the 20th
percentile of the peer group (threshold), 100% earned if TSR is at the 60th
percentile of the peer group (target), and 150% earned if TSR is at the 100th
percentile of the peer group (maximum). Performance between threshold and target
levels and between target and maximum levels will be determined through
interpolation.


(e)Equity Compensation. For the first full calendar year during the Term and
each year thereafter, the Executive will be eligible to participate in the
Company’s long-term incentive equity program. The structure and terms of the
equity grants to the Executive (which will be the same for the senior management
team) will be determined by the Compensation Committee of the Board in
consultation with the Executive.


(f)Expenses. The Executive shall be entitled to receive prompt reimbursement for
any and all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its senior executive officers. Any
reimbursement that the Executive is entitled to receive shall (i) be paid as
soon as practicable and in any event no later than the last day of the
Executive’s tax year following the tax year in which the expense was incurred,
(ii) not be affected by any other expenses that are eligible for reimbursement
in any tax year and (ii) not be subject to liquidation or exchange for another
benefit.


(g)Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.


(h)Vacations. During the Term and beginning on the Commencement Date, the
Executive shall be entitled to accrue up to four weeks paid vacation for each
full calendar year of employment, which shall be accrued ratably. The Executive
shall also be entitled to all paid holidays given by the Company to its
executives.


3.Indemnification. The Company and the Executive shall enter into an
Indemnification Agreement pursuant to which the Company shall indemnify the
Executive with respect to any actions commenced against the Executive in his
capacity as a director or officer or former director or officer of the Company,
or any affiliate thereof for which he may serve in such capacity, and the
Company shall advance on a timely basis any expenses incurred in defending such
actions. The Company agrees to secure and maintain reasonably satisfactory
directors’ and officers’ liability insurance with respect to the Executive. The
Executive shall be designated as a “covered person” under the Company’s
Director’s and Officer’s insurance coverage and shall be covered to the same
extent as other directors and executive officers, including following the
termination of the Executive’s employment for the maximum statute of limitations
period which could apply to any claim against the Executive which otherwise
would be covered by such insurance.


3

--------------------------------------------------------------------------------





4.Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:


(a)Death. The Executive’s employment hereunder shall terminate upon his death.


(b)Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 4(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.


(c)Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean: a termination of the Executive’s employment which is a result of:


(i)the indictment of the Executive for the commission of any felony or a
misdemeanor involving deceit, material dishonesty or fraud, or any willful
conduct by the Executive that would reasonably be expected to result in material
injury or reputational harm to the Company if he were retained in his position;
or


(ii)willful disclosure of material trade secrets or other material confidential
information related to the business of the Company and its subsidiaries or
affiliates; or


(iii)willful and continued failure substantially to perform the Executive’s
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand identifies the specific actions which the Board believes constitute
willful and continued failure substantially to perform the Executive’s duties,
and which performance is not substantially corrected by the Executive within 30
days of receipt of such demand; or


(iv)willful and knowing participation in releasing false or materially
misleading financial statements or submission of a false certification to the
Securities and Exchange Commission; or


(v)failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Board to cooperate, or the willful destruction or failure to
preserve documents or other materials known to


4

--------------------------------------------------------------------------------





be relevant to such investigation or the inducement of others to fail to
cooperate or to produce documents or other materials in connection with such
investigation.


For the avoidance of doubt, any termination of the Executive’s employment by the
Company shall not constitute a termination for Cause unless (i) the Company
provides written notice to the Executive of the Cause for his termination of
employment and (ii) the termination of the Executive’s employment is approved by
a majority of the members of the Board other than the Executive, in each case
with the Executive having been given an opportunity, with the Executive’s
counsel present, to explain to the Board any actions or conduct giving rise to a
potential termination of his employment for Cause.
(d)Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 4(c) and does not result from the death or
disability of the Executive under Section 4(a) or (b) shall be deemed a
termination without Cause.


(e)Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events without the Executive’s consent:


(i)a substantial reduction, not consented to by the Executive, in the nature or
scope of the Executive’s duties, responsibilities, authorities, powers,
functions or duties or change in the Executive’s title to any position other
than President and Chief Executive Officer, including, without limitation, any
requirement that the Executive report to any person(s) other than the Board and
the Chairman of the Board; provided that it will be considered a substantial
reduction in duties and responsibilities if after a Change in Control (as
defined herein), the Executive is not President and Chief Executive Officer of
the ultimate parent of the resulting company and such parent is not a publicly
traded company; or


(ii)a reduction in the Executive’s annual base salary or Target Variable Cash
Compensation, each as in effect on the Commencement Date or as the same may be
increased from time to time hereafter; or


(iii)the relocation of the Company’s office at which the Executive is expected
to be principally employed (the “Current Office”) to any other location more
than 35 miles from the Current Office, or the requirement by the Company for the
Executive to be based more than 35 miles away from the Current Office, except
for required travel on the Company’s business to an extent substantially
consistent with the Executive’s business travel obligations; or


(iv)material breach by the Company of any agreements, plans, policies and
practices relating to the Executive’s employment with the Company; or


(v)failure to provide the Executive with any payments, rights and other
entitlements included hereunder, including without limitation upon a Change in
Control as provided for in Section 6 herein; or


5

--------------------------------------------------------------------------------





(vi)the Company’s issuance to the Executive of a notice of non-renewal under
Section 1(a) herein.


“Good Reason Process” shall mean that (1) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (2) the Executive
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition, if such
condition occurs prior to a Change in Control and within 90 days of the first
occurrence with respect to a condition that occurs in connection with or
following a Change in Control; (3) the Executive cooperates in good faith with
the Company’s efforts, for a period not less than 30 days following such notice
(the “Cure Period”), to remedy the condition; (4) notwithstanding such efforts,
the Good Reason condition continues to exist; and (5) the Executive terminates
his employment within 60 days after the end of the Cure Period. If the Company
cures the Good Reason condition during the Cure Period, Good Reason shall be
deemed not to have occurred.
(f)Notice of Termination. Except for termination as specified in Section 4(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.


(g)Date of Termination. “Date of Termination” shall mean: (i) if the Executive’s
employment is terminated by his death, the date of his death; (ii) if the
Executive’s employment is terminated on account of disability under Section 4(b)
or by the Company for Cause under Section 4(c), the date on which Notice of
Termination is given; (iii) if the Executive’s employment is terminated by the
Company under Section 4(d), the date on which a Notice of Termination is given;
(iv) if the Executive’s employment is terminated by the Executive under Section
4(e) without Good Reason, 30 days after the date on which a Notice of
Termination is given, and (v) if the Executive’s employment is terminated by the
Executive under Section 4(e) with Good Reason, the date on which a Notice of
Termination is given after the end of the Cure Period. Notwithstanding the
foregoing, in the event that the Executive gives a Notice of Termination to the
Company, the Company may unilaterally accelerate the Date of Termination and
such acceleration shall not result in a termination by the Company for purposes
of this Agreement.


5.Compensation Upon Termination.


(a)Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(f) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination; and
(ii) any vested benefits the Executive may have under any employee benefit or
equity plan of the Company through the Date of Termination, which vested
benefits shall be paid and/or provided in accordance with the terms of such
employee benefit plans (collectively, the “Accrued Benefit”).


(b)Termination by the Company Without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 4(d), or the Executive terminates
his employment for Good Reason as provided in Section 4(e), then the Company
shall pay the Executive his Accrued Benefit. In addition, subject to the
Executive signing a separation agreement substantially in the form attached
hereto as Exhibit I (the


6

--------------------------------------------------------------------------------





“Separation Agreement and Release”) and the Separation Agreement and Release
becoming irrevocable, all within 60 days after (i) the earlier of the Date of
Termination or (ii) the Executive is provided with the Separation Agreement and
Release (the “60-day Period”):


(i)the Company shall pay the Executive a lump sum equal to 1.5 times the sum of
(A) the Executive’s Base Salary plus (B) the Executive’s Target Variable Cash
Compensation (the “Severance Amount”); and


(ii)(A) all time-based equity awards (including any awards originally subject to
performance vesting conditions that remain subject to time-based vesting after
satisfaction of such performance conditions) held by the Executive in which the
Executive would have vested solely if he had remained employed for an additional
18 months following the Date of Termination shall vest and become exercisable or
nonforfeitable and (B) all performance-based equity awards held by the Executive
in which the Executive would have vested had he remained employed through the
end of the performance period in respect of each such award shall become vested
as of the end of such performance period(s) based on the Company’s actual
performance through the end of such performance period(s) but such amount shall
be further prorated in the manner set forth in the applicable award agreement;
and


(iii)for a period of 18 months following the Date of Termination or until the
Executive becomes covered under a group health plan of another employer,
whichever is earlier, subject to the Executive’s continued copayment of premium
amounts in amounts consistent with that applicable to active employees, the
Executive, the Executive’s spouse and dependents shall continue to participate
in the Company’s health insurance plan (medical, dental and vision) upon the
same terms and conditions in effect for other executives of the Company;
provided, however, that the continuation of health benefits under this
Subsection shall reduce and count against the rights of the Executive, the
Executive’s spouse and dependents under COBRA; and


(iv)the Severance Amount shall be paid out in a lump sum on the next
regularly-scheduled payroll date following the date the Separation Agreement and
Release becomes irrevocable and in any event during the 60-day Period; provided,
however, that if the 60-day Period begins in one calendar year and ends in a
second calendar year, the Severance Amount shall be paid on the first
regularly-scheduled payroll date in the second calendar year and no later than
the last day of such 60-day Period; and


(v)the Company shall also pay the Executive the variable cash compensation he
would have earned if he had remained employed with the Company in the amount
determined by the Compensation Committee of the Board at the completion of the
year in which the Date of Termination occurs, with such amount further pro-rated
by a fraction, the numerator of which shall be the number of elapsed days in the
calendar year through the Date of Termination and the denominator of which shall
be 365 (“Pro‑Rated Bonus”). The Pro-Rated Bonus will be payable within 75 days
after the end of the year in which the Date of Termination occurs.


(c)Benefits upon Death/Disability. During the Term, if the Executive’s
employment is terminated on account of death under Section 4(a) or disability
under Section 4(b), all time-based equity awards (including any awards
originally subject to performance vesting conditions that remain subject to
time-based vesting after satisfaction of such performance conditions) held by
the Executive on the Date of Termination shall vest and become exercisable or
nonforfeitable and all performance-based equity awards held by the Executive on
the Date of Termination which the Executive would have vested had he


7

--------------------------------------------------------------------------------





remained employed through the end of the performance period in respect of each
such award shall become vested as of the end of such performance period(s) based
on the Company’s actual performance through the end of such performance
period(s) but such amount shall be further prorated in the manner set forth in
the applicable award agreement.


6.Change in Control Payment. The provisions of this Section 6 are intended to
assure and encourage in advance the Executive’s continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of a Change in Control. These provisions shall apply in
lieu of, and expressly supersede, the provisions of Section 5(b) regarding
severance pay and benefits upon a termination of employment, if such termination
of employment occurs within 12 months after the occurrence of the first event
constituting a Change in Control. These provisions shall terminate and be of no
further force or effect beginning 12 months after the occurrence of a Change in
Control (provided that any obligation to satisfy payment obligations thereafter
shall remain in effect until all such payments are made).


(a)Treatment of Equity Awards with Performance-Based Vesting. Upon a Change in
Control, any equity award with performance-based vesting held by the Executive
shall be deemed earned either at target or based on actual achievement of the
performance metric, if higher, but the shares deemed earned shall remain subject
to time-based vesting over the remaining performance measurement period.


(b)Change in Control Benefits. During the Term, if upon or within 12 months
after a Change in Control, the Executive’s employment is terminated by the
Company without Cause as provided in Section 4(d) or the Executive terminates
his employment for Good Reason as provided in Section 4(e), then, subject to the
signing of the Separation Agreement and Release by the Executive and the
Separation Agreement and Release becoming irrevocable, all within the 60-day
Period,


(i)the Company shall pay the Executive a lump sum in cash in an amount equal to
two times the sum of (A) the Executive’s current Base Salary (or the Executive’s
Base Salary in effect immediately prior to the Change in Control, if higher)
plus (B) the Executive’s Target Variable Cash Compensation; and


(ii)all equity awards held by the Executive shall immediately accelerate and
become fully vested, exercisable (if applicable) and nonforfeitable; and


(iii)for a period of 24 months following the Date of Termination or until the
Executive becomes covered under a group health plan of another employer,
whichever is earlier, subject to the Executive’s continued copayment of premium
amounts in amounts consistent with that applicable to active employees, the
Executive, the Executive’s spouse and dependents shall continue to participate
in the Company’s health insurance plan (medical, dental and vision) upon the
same terms and conditions in effect for other executives of the Company;
provided, however, that the continuation of health benefits under this
Subsection shall reduce and count against the rights of the Executive, the
Executive’s spouse and dependents under COBRA; and


(iv)the Company shall pay the Pro-Rated Bonus to the Executive, but the
Pro-Rated Bonus shall be calculated based on Target Variable Cash Compensation;
and


(v)the amount payable under Sections 6(b)(i) and (iv) shall be paid on the next
scheduled payroll date following the date the Separation Agreement and Release
becomes irrevocable and in any event during the 60-day Period; provided,
however, that if the 60-day


8

--------------------------------------------------------------------------------





Period begins in one calendar year and ends in a second calendar year, such
payment shall be paid on the first regularly-scheduled payroll date in the
second calendar year and no later than the last day of such 60-day Period.


(c)Additional Limitation.


(i)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).


(ii)For purposes of this Section 6(c), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.


(iii)The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 6(c)(i) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”) with the
Executive’s consent, which will not be unreasonably withheld. The Accounting
Firm shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.


(d)Definitions. For purposes of this Section 6, the following terms shall have
the following meanings:


9

--------------------------------------------------------------------------------





“Change in Control” shall mean any of the following:
(i)any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended and in effect from time to time (the
“Exchange Act”) (other than the Company, any of its subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its subsidiaries),
together with all “affiliates” and “associates” (as such terms are defined in
Rule 12b-2 under the Exchange Act) of such person, shall become the “beneficial
owner” (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30 percent or more of
the combined voting power of the Company’s then outstanding securities having
the right to vote in an election of the Company’s Board (“Voting Securities”)
(in such case other than as a result of an acquisition of securities directly
from the Company); or


(ii)the consummation of a consolidation, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company in a
single transaction or series of related transactions (a “Corporate
Transaction”); excluding, however, a Corporate Transaction in which the
stockholders of the Company immediately prior to the Corporate Transaction,
would, immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the corporation issuing cash or securities in the Corporate Transaction (or
of its ultimate parent corporation, if any); or


(iii)persons who, as of the Commencement Date, constitute the Company’s Board
(the “Incumbent Directors”) cease for any reason, including, without limitation,
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to the Commencement Date shall be considered
an Incumbent Director if such person’s election was approved by or such person
was nominated for election by either (A) a vote of at least a majority of the
Incumbent Directors or (B) a vote of at least a majority of the Incumbent
Directors who are members of a nominating committee comprised, in the majority,
of Incumbent Directors; but provided further, that any such person whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of members of the Board or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or


(iv)any other acquisition of the business of the Company in which a majority of
the Board votes in favor of a decision that a Change in Control has occurred
within the meaning of this Agreement; or


(v)the approval by the Company’s stockholders of any plan or proposal for the
liquidation or dissolution of the Company.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 30 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting


10

--------------------------------------------------------------------------------





Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 30 percent or more of the
combined voting power of all then outstanding Voting Securities, then a “Change
in Control” shall be deemed to have occurred for purposes of the foregoing
clause (a).
7.Section 409A.


(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.


(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.


(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).


(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A‑2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.


(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred


11

--------------------------------------------------------------------------------





compensation subject to Section 409A of the Code but do not satisfy an exemption
from, or the conditions of, such Section.


8.Third Party Agreement and Cooperation.


(a)Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.


(b)Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. Any cooperation
pursuant to this Section 8(b) is subject to the Company’s obligation to (i)
reimburse the Executive for any reasonable and documented expenses incurred
during activities reasonably performed at the Company’s request pursuant to this
Section 8(b), subject to the same standards and procedures as apply to business
expense reimbursements pursuant to the Company’s Travel and Expense
reimbursement policy, and (ii) compensate the Executive at a daily rate equal to
the sum of the Executive’s annual Base Salary as of the date of the Executive’s
separation from employment and the Executive’s Target Variable Cash
Compensation, divided by 365, to the extent that the Executive reasonably
expends any time in performing activities at the Company’s request pursuant to
this Section 8(b) at any time after the Executive’s separation from employment;
provided that the Executive acknowledges that he shall not at any time be
entitled to compensation for time spent in activities that could have been
compelled pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.


9.Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Santa Clara, California, in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such


12

--------------------------------------------------------------------------------





controversy or claim shall be submitted to arbitration subject to such other
person or entity’s agreement. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. This Section 9 shall be
specifically enforceable. Notwithstanding the foregoing, this Section 9 shall
not preclude either party from pursuing a court action for the sole purpose of
obtaining a temporary restraining order or a preliminary injunction in
circumstances in which such relief is appropriate; provided that any other
relief shall be pursued through an arbitration proceeding pursuant to this
Section 9.


10.Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 9 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the State of California and
the United States District Court for the Northern District of California.
Accordingly, with respect to any such court action, the Executive (a) submits to
the personal jurisdiction of such courts; (b) consents to service of process;
and (c) waives any other requirement (whether imposed by statute, rule of court,
or otherwise) with respect to personal jurisdiction or service of process.


11.Integration. This Agreement, together with the additional agreements referred
to herein, constitute the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements between the
parties concerning such subject matter.


12.Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.


13.No Mitigation. The Company agrees that, if the Executive’s employment by the
Company is terminated, the Executive is not required to seek other employment or
to attempt in any way to reduce any amounts payable to the Executive by the
Company pursuant to Section 5 or 6 hereof. Further, the amount of any payment
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company or otherwise.


14.No Offset. The Company’s obligation to make the payments provided for in this
Agreement and otherwise perform its obligations hereunder shall not be affected
by any circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company or any of its Affiliates
may have against the Executive or others whether by reason of the Executive’s
breach of this Agreement, subsequent employment of the Executive, or otherwise.


15.Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).


16.Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


13

--------------------------------------------------------------------------------





17.Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.


18.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


19.Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.


20.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.


21.Governing Law. This is a California contract and shall be construed under and
be governed in all respects by the laws of the State of California, without
giving effect to the conflict of laws principles of such State. With respect to
any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the Ninth Circuit.


22.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.


23.Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.


24.Gender Neutral. Wherever used herein, a pronoun in the masculine gender shall
be considered as including the feminine gender unless the context clearly
indicates otherwise.


25.Effective Date. This Agreement will be effective upon the completion of the
Spinoff, subject to the Executive’s entry into the Company’s form of
confidentiality, non-competition, non-solicitation and assignment of inventions
agreement and delivery of a release in favor of Citrix in substantially the form
attached to the Executive’s Incentive Agreement with Citrix (with exceptions for
his Indemnification Agreement with Citrix and all rights to accrued benefits).
For the avoidance of doubt, Citrix may unilaterally assign this Agreement to the
Company in connection with the Spinoff.


This Agreement will not create any right for the Executive to be retained in the
employ of Citrix, any successor to Citrix or the Company. Prior to the
completion of the Spinoff (including in the case of a concurrent spin-merge
transaction), any termination of the Executive’s employment will be governed by
his Incentive Agreement or Change in Control Agreement with Citrix, as
applicable. This Agreement will


14

--------------------------------------------------------------------------------





be void ab initio if (i) Citrix abandons the Spinoff as currently contemplated,
(ii) Citrix determines to separate the GoTo family of products in a different
manner (including, without limitation, in a concurrent spin-merge transaction),
or (iii) the Spinoff does not occur by June 30, 2017.
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
CITRIX SYSTEMS, INC.
By:     /s/ Robert Calderoni
Name: Robert Calderoni
Title: Executive Chairman




/s/ Christopher Hylen     Christopher Hylen




15

--------------------------------------------------------------------------------





EXHIBIT I
SEPARATION AGREEMENT AND RELEASE
I, Christopher Hylen (referred to herein with the pronouns “I,” “me” and “my”),
and SpinCo, Inc. (the “Company”) enter into this Separation Agreement and
Release (the “Release”) pursuant to Section 5(b) of the Employment Agreement
between the Company and me dated ____________, 2016 (the “Employment
Agreement”). I acknowledge that my timely execution and return and my
non-revocation of this Release are conditions to my entitlement to the benefits
set forth in Section 5 or 6 of the Employment Agreement (the “Severance
Benefits”). I therefore agree to the following terms:
1.Release of Claims. I voluntarily release and forever discharge the Company,
its parents, subsidiaries, and affiliated entities, and each of those entities’
respective current and former shareholders, investors, directors, officers,
employees, agents, attorneys, insurers, legal successors and assigns
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when I sign this Release, I have, ever
had, now claim to have or ever claimed to have had against any or all of the
Releasees. This includes, without limitation, the release of all Claims:


•
relating to my employment by the Company and my separation from employment;

•
of wrongful discharge;

•
of breach of contract;

•
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964 and Claims of any
form of discrimination or retaliation that is prohibited by the California Unruh
Act or the law of any other state);

•
under any other federal or state statute;

•
of defamation or other torts;

•
of violation of public policy;

•
for wages, bonuses, incentive compensation, vacation pay or any other
compensation or benefits; and

•
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;



provided, however, that this release shall not affect my rights under the
Company’s Section 401(k) plan, my rights to the Accrued Benefits and the
Severance Benefits under the Employment Agreement, my rights to indemnification
under the Indemnification Agreement between the Company and me (the
“Indemnification Agreement”), my rights to Directors’ and Officers’ insurance,
my rights to any vested equity awards, my rights to file an administrative
charge or complaint with the Equal Employment Opportunity Commission or other
administrative agency, and any rights and claims that cannot be waived by law.
I agree that I shall not seek or accept damages of any nature, other equitable
or legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Release. I represent that I
have not assigned to any third party and I have not filed with any court any
Claim released by this Release.


16

--------------------------------------------------------------------------------





2.Ongoing Obligations. I reaffirm my ongoing obligations under the SpinCo, Inc.
Confidential Information, Inventions Assignment and Non-Solicitation Agreement
between me and the Company dated _____________, 2016 (the “Restrictive Covenant
Agreement”), including, without limitation, my obligations to maintain the
confidentiality of all confidential and proprietary information of the Company,
to return to the Company (in good condition) all of the Company’s equipment,
property, and documents (whether in paper, electronic, or other format, and all
copies thereof) that are in my possession or control, and refrain from certain
competition and solicitation activities for a twelve (12) month period after my
separation from employment. I acknowledge that the execution of Exhibit A to the
Restrictive Covenant Agreement, entitled “SpinCo, Inc. Termination
Certification” (the “Certification”), is required by the Restrictive Covenant
Agreement and accordingly agree to sign and return to the Company, at the same
time I return the Release, the Certification (attached hereto as Appendix A) as
a condition to my entitlement to the Severance Benefits. I also reaffirm my
ongoing obligations under the SpinCo, Inc. Statement of Company Policy Regarding
Insider Trading and Disclosure of Material Non-Public Information (the “Insider
Trading Policy”) and agree that those obligations continue to apply following my
separation from employment, until such time as any material, nonpublic
information possessed by me has become public or is no longer material. Without
limiting the foregoing, I acknowledge and agree that I shall continue to be
subject to the remainder of any Quarterly Black Out or Special Black Out (as
defined in the Insider Trading Policy), if such black out period was instituted
prior to my separation from employment.


3.Litigation and Regulatory Cooperation. I agree to cooperate fully with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company which
relate to events or occurrences that transpired while I was employed by the
Company. My full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. I also agree to cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while I was employed by the Company. Any cooperation
pursuant to this Section 3 is subject to the Company’s obligation to (i)
reimburse me for any expenses incurred during activities reasonably performed at
the Company’s request pursuant to this Section 3, subject to the same standards
and procedures as apply to business expense reimbursements pursuant to the
Company’s Travel and Expense reimbursement policy, and (ii) compensate me at a
daily rate equal to the sum of my annual base salary as of my separation from
employment and my “Target Variable Cash Compensation”, each as defined in the
Employment Agreement, divided by 365 to the extent that I reasonably expend any
time in performing activities at the Company’s request pursuant to this Section
3 at any time more than 18 months after the date of termination of my
employment; provided that I acknowledge that I shall not at any time be entitled
to compensation for time spent in activities that could have been compelled
pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.
 
4.Non-Disparagement and No Cooperation. I agree that I will not, at any time in
the future, make any written or oral statement that disparages or damages
(i) the business of the Company or any affiliate of the Company (together,
“Company Parties”), (ii) any products or services of any Company Party, or
(iii) any member of the board of directors or management of any Company Party.
The Company will direct its directors and officers not to, at any time in the
future, make or cause to be made any written or oral statement that disparages
me or my reputation. I agree that I will not counsel or assist any attorneys or
their clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against the
Company and/or any of the other Releasee, unless under a subpoena or other court
order to do so; provided that nothing in this Release shall be


17

--------------------------------------------------------------------------------





construed to affect my right to participate in any proceeding before a federal
or state administrative agency, including, without limitation, by cooperating
with any such agency’s request for information or by making any good faith
report to a governmental entity concerning any act or omission that I reasonably
believe constitutes a possible violation of federal or state law or making other
disclosures that are protected under the anti-retaliation or whistleblower
provisions of applicable federal or state law or regulation. In addition, I
recognize that the Company’s business relationships with its customers,
distributors, resellers and partners (collectively, “Customers and Partners”)
are very important to the Company, and that if I - as an important Company
representative in its dealings with Customers and Partners during the course of
my employment - make any statement (directly or indirectly) to such Customers or
Partners about the Company, any other Company Party, employees of any Company
Party or the products or services of any Company Party that is untrue or
otherwise may be harmful to the Company or any other Company Party, I will be
deemed to have violated this Section 4.


5.California Civil Code Section 1542. I acknowledge that I have been advised to
consult with legal counsel and am familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Being aware of said code section, I agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect.
6.Right to Consider and Revoke Release. I acknowledge that I have been given the
opportunity to consider this Release for a period ending 45 days after the date
when it was proposed to me. In the event that I execute this Release within less
than 45 days after such date, I acknowledge that such decision was entirely
voluntary and that I had the opportunity to consider this Release until the end
of the 45-day period. To accept this Release, I shall deliver a signed Release
to the Company’s General Counsel within such 45-day period. For a period of
seven (7) days from the date when the I execute this Release (the
“Revocation Period”), I shall retain the right to revoke this Release by written
notice that is received by the General Counsel on or before the last day of the
Revocation Period. This Release shall take effect only if it is executed within
the 45-day period as set forth above and if it is not revoked pursuant to the
preceding sentence. If those conditions are satisfied, this Release shall become
effective and enforceable on the date immediately following the last day of the
Revocation Period (the “Effective Date”).


7.Other Terms.
(a)Legal Representation; Review of Release. I acknowledge that I have been
advised to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am voluntarily entering into this Release.


(b)Binding Nature of Release. This Release shall be binding upon me and upon my
heirs, administrators, representatives and executors.


(c)Amendment. This Release may be amended only upon a written agreement executed
by the Company and me.


18

--------------------------------------------------------------------------------





(d)Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release. In the event of such severance, the remaining
covenants shall be binding and enforceable.


(e)Governing Law and Interpretation. This Release shall be deemed to be made and
entered into in the State of California, and shall in all respects be
interpreted, enforced and governed under the laws of the State of California,
without giving effect to the conflict of laws provisions of California law. The
language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against the
Company or me.


(f)Entire Agreement; Absence of Reliance. I acknowledge that I am not relying on
any promises or representations by the Company or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release. I acknowledge that this Release constitutes the entire agreement
between the Company and me and that this Release supersedes any previous
agreements or understandings between me and the Company, except the Employment
Agreement, the Indemnification Agreement, the Restrictive Covenant Agreement,
the Insider Trading Policy, and any equity award agreements and equity plans to
which they are subject, and any other obligations specifically preserved in this
Release.


So agreed.          SPINCO, INC.
                
 
 
 
 
By:
 
Christopher Hylen
 
Name:
 
 
Title:

Date:             
    




19

--------------------------------------------------------------------------------





Appendix A


SpinCo, Inc.
Termination Certification


This is to certify that except as may be needed to provide transition
assistance, I do not have in my possession, nor have I failed to return, any
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items belonging to
SpinCo, Inc., its subsidiaries, affiliates, successors or assigns (together, the
“Company”).
I further certify that I have complied with all the terms of the Company’s
Confidential Information, Inventions Assignment and Non-Solicitation Agreement
signed by me, including the reporting of any Developments and original works of
authorship (as defined therein) conceived or made by me (solely or jointly with
others) covered by that agreement.
I further agree that, in compliance with the Confidential Information and
Inventions Assignment Agreement and subject to the limitations and restrictions
therein, I will preserve as confidential all trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any business of the Company or any of its clients, consultants or licenses.


Date:
 
 
 
 
 
 
 
Christopher Hylen
 



SPINCO, INC.
Date:
 
By:
 
 
 
 
 
Title
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









20